Case 1:19-cr-10080-NMG Document 862-50 Filed 02/20/20 Page 1 of 2




         EXHIBIT
           “49”
                            Case 1:19-cr-10080-NMG Document 862-50 Filed 02/20/20 Page 2 of 2
Paper Pala« Direciions
                                                                                                                                                       0             I
1. Wri1e do\vn lhe dare 1ha1 )'OU nu.isi reiurn y<>~• r
1>apcr pal.lee tfull oi coi1'K?) to school.                                                                                                          0

2. Then, colOf" )'Our f>Jper pJl.\GC \\!ith pencils.
pens, or crayons.
                                                                                                                                                                     I
                                                                                                                                                                                             --
                                                                                                                                                                     I -
3. AftC.'f you have cok>1<.>d your p<tpC!r 1);11.acc,
carefully cul it out on the solid lines. Oe CJreful
to only CUI around the Oult!f ou1line of th<"
                                                                                                                                     •                       Q
                                                                                                                                                                     I
1>11per palace. Don't forgel to cut ou1 the coin
slot i1' Ille roofl                                                                                                                                                  I
                                                                                                                                                       0
4. Aitcr you have cut oul your p.11J>:t..,- palace,
fold all the doued lines {all lines fold tO'lvard                                                                                                                    I
the blJnk side of rhc p.iper)
                                                                                                                                         0
S. Using l.lpe or glue (or bo1h!), e<1refully s.1ick
lh<: boltom 1.abs 10 the Inside of the R00r. The floor                                                                                                       0
                                                                                                                                                                     I                  --
t.Jb s.ticks lo 1he inside bilse of lhe \\'olll,
6. Then, pu1 glue on lhe roof I.abs. an<I Sli<:k them
to the inside edges of the roof. You c.1n put.,
l)ie«: of '''l:>e over 1he 1op 10 hold the papef
1>aLlce dOS«I.
7. Every 1in"~ you cat. drop" J)C'nnv, nid.le, dinle.
qu.1-rtE'!f, or more into !he top slol oi the paper
1xilace. This, will help leed so many kids?
8. On lhe d.ue announced b)• your school (and                     •
wrinen on the bottom oi )'Our paper p;1la.ce). return              &. I
the pa1>er palace • full ol your generosity • to                  ..,_
)'Our school to be added together!                                c
                                                                  ~ .
9. Doo't forget to 1..1ke .:i JJ1c1ure ol your lull)'
dccor.11ec-I paper palace and post ii on our blog al
www.thccandypalacc.com

                                                                                                                                                                 0


                                                                                      - -• - - - - -                                 0


       I

       I
              l
                                        ""
                                        ~
                                        3
                                        0
                                        g.
                                                  ::z:
                                                 ""
                                                 3
                                                 ~
                                                         -=
                                                         ·=
                                                         'CD
                                                                                         a



                                                                                             ~o
                                                                                                           0
                                                                                                                                         0


                                                                                                                                             "'
                                                                                                                                                         0


                                                                                                                                                                     ·-
                                                                                                                                                                     I
                                                                                                                                                                           »

                                                                                                                                                                           -~
                                                                                                                                                                               ~




                                                         -1
                                                                                                                                                                     I
  ~·         ~                                           ·n            I                                                                                 C>                        ;.
                                                         Im
                                                                                             ~
                                l>"TI
  0:
                                        ~
  &_ I i                                                                                                                                                             •--
                                3m
                                mm
                -
                                                                                                                                             0
                                                         11::1o


             f~
  ..,_                          :0 0
                                nz                                                                                                                           u       c

                                                                                         ·m
   i i                          )> Cl
                                                                                      0 •                                            a

       I     ~ ~~                                                                                                                                                    ·~
       I
                  '
                       1Z
                                                                                     •                                                            ..
                                                                                                 --- - -
                                                                                                   0                                              0
                                                                                      ...                      G         •      n
                            I   6'
                                0:           .....s-
                                             n
                                                                       •.
                            I s-                                       I         ~                                 11
                                                                                                                   ;;    !    Ii:'
                                                                                                                              &
                                                                                                                                          ;;;>

                            I
                                "'~          5·
                                             "'
                                                                            0   :<
                                                                                :;.
                                                                                                       ;i
                                                                                                                   §:! ~· .,.;;;>        ~
                                                                  E' I      .                    """' ·<"'~
                                                                                             -ag r5.
                                                                  0:            ~            t    ~                :: g- ~                r.
                            I                                     •5.. I0       "'
                                                                                ~                                        ce~.
                                                                                                                           -              "'31:
                            •                                     °2-           ..
                                                                                ~ -.~ -<
                                                                                       ~. O'
                                                                                                       ~           g ,
                                                                                                                         ~
                                                                                                                         gr   '*6         ~
                                                                   ~
                                                                      I

                                                                       I
                                                                                ;;-
                                                                                n
                                                                                !'
                                                                                n
                                                                                0
                                                                                       --.:
                                                                                                       0
                                                                                                       !;          ~ ,3
                                                                                                                   9 =-
                                                                                                                     ~

                                                                                                                   .<l   -~
                                                                                                                              I          ".li

                                                                                3                                        !l a:
                                                                       I"                                                                                (




                                                                                         - -- - -      •
                                                                                                  (iold a1ld glue)
                                                                                                                                                 c
